Citation Nr: 0306298	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  93-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from August 1945 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1992 rating decision from the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran claims entitlement to an evaluation in excess of 
20 percent for his service-connected lumbosacral strain.  The 
Board denied the claim in a decision dated in June 1997.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), which vacated the June 1997 decision 
and remanded the matter for further action consistent with 
the Joint Motion of the parties.  In August 1999, the Board 
remanded the case to the RO to obtain updated treatment 
records and to schedule a comprehensive VA examination of the 
veteran's back.

While the case was in remand status, the RO afforded the 
veteran an examination in March 2000.  As pointed out by the 
veteran's representative, approximately three years have 
elapsed since the VA examination.  The veteran's 
representative suggests that such report may not accurately 
reflect the nature and severity of current symptomatology.  
As such, a more contemporary examination is indicated.  Also, 
although the veteran apparently receives VA treatment on a 
regular basis, the RO has made no attempt to obtain pertinent 
treatment records since August 1999.  Remand to attempt to 
obtain more recent records is therefore indicated.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
addition, regulations implementing the VCAA (now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The Act and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the RO has made no attempt to comply 
with the VCAA or the implementing regulations.  

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a VCAA 
letter, informing him of the evidence and 
information necessary to substantiate his 
claim, and requesting him to identify all 
VA and non-VA health care providers that 
have treated him for lumbosacral strain 
since August 1999.  When the requested 
information and any necessary 
authorization are received, the RO should 
obtain records from each private health 
care provider the veteran identifies, 
unless such are already contained in the 
claims file.  In any case, the RO should 
obtain medical records from the VA Medical 
Center in Kansas City, Missouri, for any 
treatment of the veteran for lumbosacral 
strain during the period of August 1999 to 
the present.  Please obtain the following 
types of records:  clinical outpatient 
entries, reports of hospitalization to 
include admission and discharge summaries, 
and, reports of diagnostic procedures such 
as X-ray, magnetic resonance imaging or 
computerized tomography of the lumbosacral 
spine.

2.  When the above development has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded a VA orthopedic examination to 
determine the current degree of severity 
of his lumbosacral strain.  The claims 
file must be sent to the examiner for 
review and consideration of such should 
be reflected in the completed examination 
report.  

All manifestations of the service-
connected lumbosacral strain should be 
identified and to the extent possible the 
manifestations of the service-connected 
disability should be distinguished from 
those of any other disorder present.  

Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

3.  The RO must then review the claims 
file, ensure that the above development 
has been completed, and undertake any 
other development required to comply with 
the notification and duty to assist 
requirements of the  VCAA and the 
implementing regulations.

4.  Then, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased rating for lumbosacral strain.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an appropriate 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


